Citation Nr: 1309418	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-25 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to February 1946.  He died in February 1993 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the September 2008 and March 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

During the current appeal, and specifically in September 2012, the appellant testified at a hearing conducted at the RO before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2012).  A transcript of the testimony has been associated with the Veteran's claims file.  

Lastly, the appellant submitted additional pertinent evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 1993 and that the immediate cause of death was probable myocardial infarction.  The death certificate also lists hypertension and elevated cholesterol as significant conditions which contributed to his demise but were not directly related to the immediate cause of death.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include : (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In the instant case, an August 2008 letter notified the appellant of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  This notice also complied with Hupp, in that it included an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  As previously noted, service connection was not in effect for any disability at the time of the Veteran's death; therefore, a statement of the conditions for which the Veteran was service-connected at the time of his death was not applicable in this case.  As such, any error in complying with Hupp was harmless error under the facts of this case and no useful purpose would be served by delaying appellate review for issuance of further VCAA notice to comply with Hupp.  Likewise, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Also, while the appellant was not provided with notice of the type of information and evidence necessary to an effective date in accordance with Dingess, the Board finds this error to be nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the Board has concluded that a preponderance of the evidence is against this claim.  Any questions as to the appropriate effective date to be assigned have therefore been rendered moot, and the absence of notice on this element of a service connection claim should not prevent a Board decision.  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private treatment records, and the Veteran's death certificate.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in detail below, the Board has determined that a VA opinion is unnecessary in this case with regard to etiology of the Veteran's cause of death.  

For all the foregoing reasons, the Board concludes that VA's duty to the appellant have been fulfilled with respect to the issue on appeal.  

II.  Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include certain types of heart disease, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The appellant asserts that the Veteran developed psychiatric problems - namely posttraumatic stress disorder (PTSD), as a result of service.  She further contends that the Veteran's psychiatric problems contributed to, and exacerbated, his heart condition which ultimately led to his cause of his death.  See August 2008 and November 2008 statements, April 2009 notice of disagreement (NOD), and September 2012 Hearing Transcript (T.) pp. 4-6.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  A certificate of death indicates that the Veteran died in February 1993.  The immediate cause of death was listed as probable myocardial infarction, and hypertension and elevated cholesterol were listed as other significant conditions contributing to death but not directly related to the immediate cause of death.  

At the time of the Veteran's death, service connection was not in effect for any disability.  In addition, the Board notes that the Veteran did not have a psychiatric and/or cardiovascular disorder that was causally or etiologically related to his military service.  Turning to the service treatment records, the Board notes that these records are absent any signs, notations or complaints of psychiatric and/or cardiovascular problems.  Moreover, the service treatment records do not reflect any treatment for, or diagnoses of, a psychiatric or heart disability.  At the February 1946 examination pursuant to the Veteran's separation from service, examinations of the cardiovascular and psychiatric systems were normal.  In fact, the first suggestion that the Veteran suffered from PTSD due to service came with the appellant's statements following the Veteran's death, specifically the April 2008 statement and the April 2009 NOD.  

The post-service evidence of record is also clear for any complaints, signs or diagnosis of a psychiatric disability, and predominantly absent a clear diagnosis of a heart disability until the Veteran's death in February 1993.  Primary care records dated from January 1982 to February 1993 reflect that the Veteran underwent routine evaluations of his heart, the results of which regularly revealed a normal sinus rhythm (NSR).  See treatment reports dated in January 1982, November 1985, and June 1989.  Report of the February 1989 chest x-ray also showed the cardiovascular silhouette to be normal in size and configuration.  Clinical records reflect the Veteran's occasional complaints of dizzy spells, fainting, and dyspnea, as well as progress reports dated in February 1989 and September 1991 noting an occasional irregular heart beat.  However, there is nothing in the record to indicate that these symptoms were early manifestations of a heart disability, nor is there anything associating these symptoms to the Veteran's period of service.  Even if these symptoms were early manifestations of a heart disorder, the available medical evidence of record demonstrates that the Veteran first began seeking treatment for these symptoms in 1982, nearly thirty-six years after his military service.  Moreover, there is nothing in the records relating these symptoms to the Veteran's service.  

Medical records also reflect treatment for, and a diagnosis of hypertension, as well as routine monitoring of the Veteran's cholesterol level.  While these records evince the Veteran's elevated blood pressure and cholesterol levels, there is nothing in the record associating these health problems to his military service.  Moreover, the first available medical report reflecting treatment for hypertension is dated in 1985, thirty-nine years after service; and the first available medical record reflecting treatment for cholesterol, is dated in March 1989, nearly forty-three years after service.  The Board acknowledges the appellant's assertions that the Veteran refused to seek treatment for his medical problems despite exhibiting psychiatric and heart-related problems throughout the majority of his life.  While the Board sympathizes with the appellant's contentions, evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's heart problems, to include his hypertension and elevated cholesterol levels manifested during service or soon thereafter, or are otherwise related to his active service.  

The appellant primarily contends that the Veteran's psychiatric problems are service related and contributed to his heart problems which ultimately resulted in his death.  According to the appellant, the Veteran witnessed and participated in certain traumatic events in service, and developed psychiatric problems as a means of coping with what he experienced in service.  During her hearing, she testified that for the entire duration of their marriage, the Veteran avoided any discussion relating to his period of active service.  She also described the Veteran's disruptive sleep patterns and ongoing nightmares, and stated that the Veteran did not have any friends and "never went anywhere."  According to the appellant, the Veteran drank a lot prior to their marriage.  See T., p. 6.  The appellant also noted that the Veteran's first wife filed for divorce from the Veteran on the grounds of cruel and inhuman treatment.  See September 1953 Certificate of Divorce.  However, there is nothing in the divorce decree which indicates that the Veteran had a psychiatric disorder.  Moreover, the appellant has never described the Veteran as someone with a volatile nature who was capable of cruel and inhumane treatment.  Indeed, throughout the pendency of the appeal, the appellant has consistently described the Veteran has a 'laid-back' individual and a "good husband."  See August 2008 and undated Statements of Appellant.  Additionally, the service records are negative for any evidence reflecting the occurrence of a traumatic in-service event or incident, and, as previously discussed above, the medical evidence of record is completely devoid any treatment for, or diagnosis of a psychiatric disorder, to include PTSD.  

The appellant also submitted a newspaper article which discusses and highlights various symptoms a veteran may experience after service, to include symptoms of nightmares, dizziness and heart problems.  However, this article does not pertain to the Veteran, as it focuses on symptoms associated with the Gulf War Syndrome, and to those veterans who served during the Persian Gulf War era, not World War II.  

The Board has considered the appellant's contention that a relationship exists between the cause of the veteran's death and his service, to include her belief that he developed psychiatric problems, namely PTSD, which ultimately caused his heart problems and led to his February 1993 myocardial infarction.  In adjudicating this claim, the Board must assess the appellant's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board has considered the appellant's lay contentions that the Veteran death was caused by his psychiatric problems which he developed as a result of service, and which ultimately led to his heart disease; however, the appellant is not competent to offer an opinion as to the etiology of the Veteran's death and any contributing factors, as she does not have the requisite medical expertise, and his heart disorder and potential psychiatric disorder are not the type of medical conditions whose etiology are readily determined by observation.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case (whether psychiatric problems developed as a result of service and led to his fatal heart disease) falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As the condition which caused or contributed to the Veteran's death was not shown in service, and the records contain no suggestion of a causal link between his death and active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.

The Board declines to obtain a medical nexus opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death, because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service and death.  Thus, while he died of a myocardial infarction, forty-seven years after his separation from service, and his hypertension and elevated cholesterol level contributed to his death, there is no true indication that his cardiovascular problems were associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of negative service treatment records, and the lack of diagnosis of a psychiatric disability or any manifestations of heart-related problems for many years post-service, any opinion relating the pertinent disability to service would certainly be speculative.  Moreover, the evidence does not suggest that his cause of death was due to an in-service cause.  Service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


